Citation Nr: 0423297	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  97-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for a back disorder, claimed as osteoarthritis.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The appellant had United States Army Reserve service, with a 
period of active duty for training from May 1, 1975 to August 
28, 1975.  He served on active duty with the United States 
Marine Corps from November 4, 1975 to December 10, 1975.  He 
has no other verified service.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

Procedural history 

In an unappealed rating decision dated in October 1986, the 
RO denied the appellant's original claim of entitlement to 
service connection for a back disorder.  In an unappealed 
rating decision in February 1993, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  A subsequent claim to reopen was denied by the RO in 
January 1997.  The appellant perfected an appeal as to that 
decision.  The Board remanded the case for additional 
development in July 1998.  

In a decision dated in June 2001, the Board determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a back disorder.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the case was pending at the Court, 
VA Office of the General Counsel filed an Appellee's Motion 
for Remand and to Stay Further Proceedings (the Motion) in 
May 2002.  Based on the Motion, an Order of the Court dated 
in December 2002 vacated the Board's June 2001 decision and 
remanded the case to the Board for readjudication consistent 
with the order.  

The case was remanded to the RO by the Board in April 2003.  
In April 2004, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued its previous denial 
of the appellant's claim.  The RO has returned the case to 
the Board for appellate review.  


FINDINGS OF FACT

1.  In February 1993, the RO declined to reopen the 
appellant's previously-denied claim of entitlement to service 
connection for a back disorder.  The appellant did not file 
an appeal.  

2.  Evidence submitted since the February 1993 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim presented.  


CONCLUSIONS OF LAW

1.  The RO's February 1993 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted since 
the February 1993 rating decision, and the claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant ultimately seeks to establish entitlement to 
service connection for a back disorder, claimed as 
osteoarthritis.  Implicit in his presentation is the 
contention that new and material evidence which is sufficient 
to reopen his previously-denied claim has been submitted.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Initial matter- compliance with the Court's remand

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's December 2002 Order which vacated the 
Board's June 2001 decision and remanded the case so that the 
Board could ensure compliance with a July 1998 Board remand 
order.  No other reason was stated for the remand.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

In the May 2002 Motion, the Secretary of VA argued that a 
remand was required on the basis that VA failed to comply 
with a July 1998 Board remand order.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998) [holding that the RO must comply 
with all instructions in a Board remand before decision can 
be reached].  Specifically, the Secretary contended that an 
August 1998 letter sent from the RO to the appellant failed 
to explain clearly the information sought by the Board's July 
1998 remand order.  

In April 2003, the Board remanded the case to the RO for 
compliance with the Court's Order.  The Board noted that it 
appeared that the Secretary's May 2002 Motion focused on the 
remand instructions listed in paragraphs 4, 8 and 9 of the 
July 1998 remand.  The Board's April 2003 remand instructed 
the RO to conduct the following development:

1.  The RO should ask the appellant 
whether he desires a hearing before a 
Board Member.  Depending on his response, 
appropriate action should be taken.

2.  Although the appellant has stated 
that the records of Dr. [J.A.M.] (now 
deceased), whose address is listed in the 
claims file as 600 W. Manchester Avenue, 
Los Angeles, CA 90044, with a second 
address of 3832 Crenshaw Boulevard, Los 
Angeles, CA 90008, were destroyed in a 
fire in 1993, the RO should try to 
ascertain whether that is correct by 
contacting the doctor's former offices or 
other appropriate sources.  Copies of any 
records still available pertaining to the 
appellant, dating from January 1975, 
should be obtained.

3.  The RO should contact the medical 
care providers listed on the sheets 
accompanying the April 1988 Department of 
Health Services letter in the claims 
folder for copies of any records 
pertaining to the appellant.

Pursuant to the Board's remand instructions, the RO, in May 
2003, sent the appellant correspondence inquiring as to 
whether he desired a personal hearing before a traveling 
section of the Board.  In June 2003, the appellant withdrew 
his request for a Travel Board hearing.  

In December 2003, the RO sent the appellant a letter 
requesting that he complete authorizations for release of 
medical records from a many (15) health care providers who 
had been identified by the appellant, including Dr. J.M.  
Approximately one week later, the appellant completed and 
returned a release form [which pertained to service medical 
records which are already of record and have been previously 
considered].  It is clear that the December 9, 2003 letter 
from the RO to the appellant contained detailed, specific 
information as to what was required of him, and further that 
it was properly directed to him and he received it.   

With specific reference to Dr. J.M. as noted in the factual 
background section below there is of record a 1988 report 
which indicated that Dr. J.M. saw the appellant for back 
problems in 1985 (and not during service in 1975 as was 
alleged by the appellant).  There is absolutely no hint in 
the current record that any other available    
records of Dr. J.M. exist.  In December 2003, the appellant 
was given one last opportunity to help the RO secure any such 
records.  He did not complete the required consent form, and 
he has not otherwise indicate that he can provide such 
records or information as to where VA may obtain such 
records.
 
Based upon the actions taken pursuant to the Board's April 
2003 remand, the Board finds that the RO has complied with 
the Board's April 2003 remand and that the concerns expressed 
in the May 2002 Motion have been satisfied.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The Board observes that the June 2001 Board decision provided 
reasons and bases as to why the VCAA had effectively been 
complied with by the RO.  Examination of that decision 
reveals that the Board clearly articulated and discussed the 
relevant law.  Neither the Secretary's Motion or the Court's 
December 13, 2002 Order mentioned the VCAA.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  Since the VCAA was not raised by either the 
appellant, the Secretary or the Court the Board can only 
conclude that it is not cause for concern.    

The Board additionally observes that after the Court's remand 
of this case the RO sent the appellant a VCAA notification 
letter in December 2003.  This letter advised the appellant 
that VA was responsible for obtaining all VA and Federal 
records.  He was also advised that VA would make reasonable 
efforts to help him get private records or evidence necessary 
to support his claim, but that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency.  
Enclosed with the letter were the appropriate forms (VA Form 
21-4142) the appellant could complete authorizing VA to 
obtain any private medical records.  That letter, and the 
appellant's response, is discussed elsewhere in this 
decision.

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of him and of VA in connection with his claim, 
specifically the need for competent medical evidence 
establishing an etiologic link between service and his 
current back problems.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

A review of the record reveals that the appellant was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim (by rating decision in January 1997).  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  The Board 
notes, however, that such a situation was both a practical 
and a legal impossibility because the initial adjudication of 
the claim by the RO in January 1997 long pre-dated the 
enactment of the VCAA in November 2000.  

In any event, following the enactment of the VCAA the claim 
was readjudicated, and a SSOC was provided to the appellant 
in April 2004 following VCAA notice compliance action.  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  Therefore, there is no prejudice to the 
appellant, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
because his claim was subsequently re-adjudicated by the RO 
after appropriate VCAA notice was provided.  

The RO letter of December 9, 2003 specifically gave the 
appellant one year, until December 9, 2004, to submit 
additional information and evidence.  The Board notes that 
the fact that the appellant's claim was adjudicated by the RO 
in April 2004, less than one year after the December 2003 
notification of the appellant of the evidence necessary to 
substantiate his claim.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the Secretary of VA from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  As discussed above, 
despite a request from the RO, the appellant did not provide 
signed authorizations for the RO to obtain identified private 
treatment records.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The appellant, who has elected to proceed in this 
mater without representation, has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He was afforded a hearing before a hearing 
officer at the RO in October 1997.  The transcript of that 
hearing is associated with his claims folder.  In March 2003, 
the appellant indicated that he had no further information to 
submit and requested immediate readjudication of his claim.  
In June 2003, he withdrew a request for a Travel Board 
hearing.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

When certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year of a 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2003).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  Because the appellant's current claim to reopen 
was initiated in November 1996, his claim will be adjudicated 
by applying the law previously in effect, described 
immediately below.

Pursuant to the regulation in effect prior to August 2001, 
new and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the appellant's claim for 
service connection for a back disability, claimed as 
osteoarthritis, was initially denied by the RO in an 
unappealed  decision dated in October 1986.  In February 
1993, the RO determined that new and material evidence had 
not been received to reopen the claim.  The appellant also 
did not appeal that decision.

The "old" evidence 

At the time of the February 1993 rating decision, the 
evidence of record included the appellant's service medical 
records, which did not show complaints or findings with 
reference to a back disability.  The records show that the 
appellant was recommended for discharge by reason of 
unsuitability.  

Starting in 1983, the appellant filed numerous claims of 
entitlement to service connection for arthritis.  In a letter 
to a Congressman, which was forwarded to the RO in June 1984, 
the appellant reported that he had been found to have a rare 
form of arthritis in 1975, for which he had been given an 
early discharge from the military.  In a December 1984 claim 
he indicated that he had been treated for that disorder in 
July 1975 at the base hospital at Fort Leonard Wood, 
Missouri.  He also reported having seen a doctor, whose name 
he did not give, in August 1975 for arthritis.

In August 1986, the appellant filed a claim of entitlement to 
service connection for a back injury, which he stated 
occurred in July 1975.  In October 1986, the claim of 
entitlement to service connection for back injury was denied 
by the RO on the basis that a back injury was not shown in 
the appellant's service medical records.  The appellant was 
informed of that decision by letter dated October 23, 1986.  
He did not appeal.  

In a September 1988 letter, Dr. J.M. stated that "[the 
appellant] originally entered this office on May 20, 1985 for 
treatment and evaluation of pains over the entire body," 
including pain in the upper and lower back.  Dr. J.M. 
diagnosed the appellant with residuals of cervical and 
lumbosacral strain.  A February 1991 CT scan of the 
appellant's lumbosacral spine revealed disc herniation with 
spinal stenosis.

In November 1991 the appellant completed and submitted a 
report of accidental injury form regarding an alleged injury 
to his back in service on July 28, 1975. The appellant stated 
that the accident occurred when his drill instructor and he 
were on top of a crane trying to loosen a cable; when the 
cable loosened, it caused the appellant to lose his balance; 
while trying to regain his balance he hurt his back.  He 
indicated that he went to sick call for his back the day 
after the accident.  

In a February 1993 rating decision, the RO declined to reopen 
the claim of entitlement to service connection for a back 
disability.  The denial was based on the RO's finding that 
the appellant had not submitted evidence showing that his 
current back condition was related to his military service.  
The appellant was duly notified of that decision.  He did not 
file an appeal.  

In January 1997, the appellant filed a request to reopen his 
claim.  The subsequent procedural history has been set out in 
the Introduction above.   

The additional evidence

Evidence received since February 1993 consists of documents 
and letters from military service branches in response to the 
appellant's requests to amend his service records; medical 
treatment records from Kaiser Permanente Health System; and 
many communications from the appellant as well as his 
personal hearing testimony.  

The appellant's central contention is that he injured his 
back during his period of active duty training and that he 
was discharged from the Marine Corps due to osteoarthritis, 
not unsuitability as noted in his service medical records.  
To this end, the appellant has submitted documents and 
letters from military service branches (including the Army 
Discharge Review Board Branch, the Department of Army, the 
U.S. Army Reserve Personnel Center, the Marine Corps Reserve 
Support Command and the Naval Discharge Review Board) 
concerning his application for review of his discharge and 
correction of military records.  

Additional service medical records were received, consisting 
mainly of copies of records already on file.  A service 
medical record shows that the appellant was provided a 
physical examination on November 12, 1975 at the Marine Corps 
Recruit Depot in San Diego, California and that no defects 
were noted.  

Records from Kaiser Permanente Health System dated from 1993 
to 1998 show that when seen in January 1998, the appellant 
reported that he had been diagnosed with osteoarthritis by 
Dr. M. while he was in the military.  The assessment was 
aches and pains of unknown etiology.

The appellant was afforded a personal hearing at the RO in 
October 1997.  During the hearing, he testified regarding the 
circumstances surrounding his claimed in-service back injury 
and the fact that his Army Reserve records were missing.  He 
also testified that in June 1975, while in service, he was 
diagnosed by Doctor 
J. M., an orthopedic surgeon, who reportedly saw the 
appellant in his private practice in Los Angeles.  According 
to the appellant,  Dr. M. then moved to another office which 
was burned and all the records were lost.  Dr. M. later died.  

Analysis

As noted above, the Board must once again carefully consider 
the evidence of record in rendering a decision.  See 
Fletcher, supra.  The Board notes, however, that no 
substantive defects were identified by the Court in its June 
2001 decision.  Since that decision, despite the best efforts 
of the RO, described above, to obtain additional evidence, 
nothing of substance has been produced.  Thus, the 
evidentiary posture of this case is essentially the same as 
it was at the time of the Board's June 2001 decision. 

The unappealed February 1993 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the appellant's claim for service connection for a back 
disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001).   Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the appellant's 
back disorder is related to his military service.  

In essence, the appellant's claim was previously denied 
because there was no evidence of a back injury or back 
problem in service or for a number of years thereafter.  It 
appears that the first evidence of back problems was in the 
mid 1980s, a decade after service, as evidenced by the 
September 1988 report of Dr. J.M. which showed initial  
treatment in May 1985.

The evidence of record received since the February 1993 
denial includes numerous statements from the appellant as 
well as his hearing testimony in October 1997.  The 
appellant's statements are not new, in that they are 
reiterative of previous claims made to the effect that he has 
current back disability which is related to service, to 
include a back injury in service.  Such statements are 
redundant of prior contentions and do not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  

In particular, there is the matter of the alleged treatment 
of a back condition by Dr. J.M. in 1975 during service, and 
not 1985 as appears from Dr. J.M.'s own 1988 statement.  The 
appellant's post-1993 statements to this effect are 
essentially reiterative of pre-1993 statements to the same 
effect and cannot be considered to be new evidence.

Moreover, to the extent that the appellant once again is 
himself attempting to provide a medical opinion that his 
current back problems are related to his military service, it 
is now well established that lay statements cannot be used to 
establish a nexus between a current disability and service.  
The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Here, the record does 
not reflect that the appellant possesses the medical training 
and expertise necessary to render an opinion concerning the 
diagnosis and etiology of his current back condition.  His 
statements, therefore, unsupported by medical evidence, are 
neither probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The statements from the 
appellant are therefore not material.

In addition, while the appellant has provided extensive 
documentation chronicling his quest to correct what he 
alleges is an incorrect discharge and to obtain alleged 
missing health records, a review of the correspondence shows 
that nothing has changed since 1993.  The official records 
showing that he was discharged for unsuitability and not 
showing any back problems have not been revised or rescinded.

Although the appellant contends that some of his service 
medical records are missing, the claims file does contain 
service medical records for his period of active duty for 
training with the Army, including the report of an 
examination at completion of training duty.  The file also 
contains medical records for his period of active duty with 
the Marine Corps, including the report of an enlistment 
examination and an evaluation prior to separation.  These 
service medical records, which cover both brief periods of 
service in 1975, have been previously considered.  

Service medical records which have been more recently 
associated with the claims folder are mostly duplicate copies 
of the service medical records previously considered.  As 
such, they are not new and material evidence.  A record that 
was not previously of file, however, is a record of a 
physical examination on November 12, 1975 at the Marine Corps 
Recruit Depot showing that there were no defects noted as 
additional to any shown on the original SF 88. SF (Standard 
Form) 88 is the Report of Physical Examination form used to 
report entrance, separation and periodic physical 
examinations.  As no complaints or findings of a 
back/musculoskeletal disorder were noted, this is not new and 
material evidence to the issue at hand.  Indeed, this 1975 
record works against the appellant's claim, since it does not 
demonstrate a back problem at the time the appellant claimed 
one was incurred.  See Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992) [evidence which is unfavorable to a claim 
cannot serve to reopen the claim].   In this connection, the 
Board notes that a service department's findings are binding 
and conclusive upon VA.  See 38 C.F.R. § 3.203 (2003). 

The Board recognizes that additionally received medical 
records from Kaiser Permanente include reported history of 
back pain since "1970+" (January 1994) and being diagnosed 
with osteoarthritis while in service (January 1998).  These 
notations appear to be based on statements made by the 
appellant, since there is no objective of any back problems 
in service or for a number of years thereafter.  The Court 
has specifically held that evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence sufficient to 
reopen a claim.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Therefore, while these records may be new, they are not 
material.  

Notably, the recent treatment records do not otherwise 
address the etiology of the appellant's back complaints.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
person seeking disability benefits must establish the 
existence of a disability and a connection between the 
appellant's service and the disability].  

The Board reiterates that VA has attempted to obtain medical 
evidence that could support the appellant's claim.  In 
response to the RO's December 2003 letter, requesting 
consents to obtain the records of many health care providers, 
the appellant only referred to service medical records.  In 
this regard, the Board notes that the VCAA does not totally 
eliminate the appellant's personal responsibility of 
assisting VA as best he can by providing information that is 
necessary to obtain relevant medical or other evidence-
including, as pertains to this particular appeal, the medical 
reports supposedly linking the appellant's current back 
condition to his service.  See, e.g., Wood v. Derwinski, 1 
Vet. App. 190 (1991) [duty to assist is not a "one-way" 
street].  The VA can only do so much to help him substantiate 
his allegation.  When, as here, he has failed to cooperate 
with VA's efforts to obtain additional medical evidence 
concerning his case, there quite simply is nothing more that 
can be done.  

The Board cannot help but be aware of what appears to be a 
long history of mental illness afflicting the appellant.  
This, however, does not relieve him of the obligation to 
cooperate with VA.  In addition, as noted in the Introduction 
above the appellant has evidently declined the assistance of 
veterans service organizations and others who could assist 
him with his claim. 

In summary, the evidence received since the unappealed 
February 1993 rating decision does not show that the 
appellant has a current back condition that is related to his 
military service.  In the absence of new and material 
evidence, the February 1993 rating decision remains final, 
the appellant's claim is not reopened and the benefit sought 
on appeal remains denied.

Additional comment

As discussed above, there is no further duty on the part of 
VA to assist the appellant in the development of his claim in 
the absence of a reopened claim. The Board views its 
discussion above as sufficient to inform the appellant of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  






CONTINUED ON NEXT PAGE



ORDER

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for a 
back disorder, claimed as osteoarthritis.  The claim remains 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



